Citation Nr: 1219709	
Decision Date: 06/05/12    Archive Date: 06/13/12

DOCKET NO.  07-05 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for myofascial pain syndrome and/or fibromyalgia (claimed as muscle aches).  

2.  Entitlement to service connection for chronic fatigue syndrome (claimed as fatigue).  

3.  Entitlement to service connection for irritable bowel syndrome.  

4.  Entitlement to service connection for bilateral knee disability.

5.  Entitlement to service connection for hypertension.  

6.  Entitlement to service connection for chronic sinusitis.- 

7.  Entitlement to service connection for degenerative joint disease/degenerative disc disease of the cervical spine. 

8.  Entitlement to an initial compensable rating for hammertoe of each foot.     
REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to February 1974; from February 1991 to June 1991; from April 1999 to August 1999; and from December 2000 to July 2002.

This appeal to the Board of Veterans' Appeals (Board) arises from rating decisions of the Winston-Salem Regional Office (RO) of the Department of Veterans Affairs (VA).  In November 2008 and April 2010, the case was remanded for further development.  

The issues of entitlement to service connection for hypertension and irritable bowel syndrome and entitlement to an initial compensable rating for hammertoe of each foot are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  It is not shown that the Veteran currently has myofascial pain syndrome and/or fibromyalgia.  

2.  It is not shown that the Veteran currently has chronic fatigue syndrome.  Her fatigue results from decreased sleep caused by a number of her medical conditions.

3.  A bilateral knee disability was not present in service and it is not established that the Veteran's current bilateral knee disability is related to service or to service-connected low back disability.  

4.  Sinusitis first became manifest in the 1980s while the Veteran was not an active duty.  It was not aggravated by the Veteran's subsequent military service.  

5.  Degenerative joint disease/degenerative disc disease of the cervical spine was not present in service and is not shown to be related to service or to service-connected low back disability.  Arthritis was first shown years after service.
  

CONCLUSIONS OF LAW

1.  The criteria for service connection for myofascial pain syndrome and/or fibromyalgia (claimed as muscle aches) are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).

2.  The criteria for service connection for chronic fatigue syndrome (claimed as fatigue) are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).

3.  The criteria for service connection for bilateral knee disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2011).

4.  The criteria for service connection for sinusitis are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).

5.  The criteria for service connection for degenerative joint disease/degenerative disc disease of the cervical spine are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) includes enhanced duties to notify and assist claimants for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claims, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in August 2005, March 2006, December 2008, January 2009, June 2009 and April 2011 letters, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The Veteran was also provided with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  After issuance of the letters and the opportunity for the Veteran to respond, the March 2012 supplemental statement of the case reflects readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of this latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of the service treatment records, VA medical records, private medical records and the reports of VA examinations.  The Board notes that pursuant to the April 2010 remand, the RO/AMC made further inquiries to attempt to determine whether any additional service treatment records were available, particularly from the National Naval Medical Center.  During this process, the Veteran informed the RO that all of her service treatment records from the National Naval Medical Center had already been submitted and the RO determined that the records sent in by the Veteran matched the records already obtained in 2003.  Thus, there is no indication that any additional service treatment records are available.  The Board notes that no further RO action, prior to appellate consideration of any of these claims, is required.  


II.  Legal Criteria and Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  That an injury incurred in service alone is not enough.  There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).   

In order to establish service connection for a claimed disorder, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain listed, chronic disabilities, including arthritis, are presumed to have been incurred in service if they become manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service- connected disease or injury. Such permits a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service- connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b).

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

A.  Myofascial pain syndrome and/or fibromyalgia

In asserting this claim, the Veteran essentially alleged that she experiences chronic neck, lower back and knee pain, as well as muscle aches, and that these problems first began while she was stationed in Bosnia.  The service treatment records do not show any diagnosis of myofascial pain syndrome or fibromyalgia.  Post-service, there is a notation in the VA medical records showing that a diagnosis of myofascial pain syndrome was made in September 2005.  Additionally, in February 2006, the Veteran was noted to be complaining of increased muscle aches in the back, fingers chest and ankles, which she felt was due to taking Zocor.  As a result, the medication was discontinued.  Then, during an October 2006 VA lumbar spine consultation, the Veteran was diagnosed with myofascial pain syndrome of the paraspinals, quadrates lumborum and priformis hip girdle musculature, which was associated with her lumbar degenerative disc disease.  Also, during a subsequent December 2006 VA medical examination, the examiner diagnosed a number of orthopedic conditions (degenerative disc disease of the lumbar and cervical spines and osteoarthritis of the hands) but didn't diagnose myofascial pain syndrome, fibromyalgia or other systemic disability manifested by muscle and joint pain.    

Then, during a March 2011 VA examination, the Veteran was specifically evaluated for myofascial pain syndrome and/or fibromyalgia.  Reported areas of pain and stiffness included the posterior thorax, the posteriolateral neck and the proximal upper and lower extremities, including the posterior thighs.  The Veteran's neck symptoms appeared to aggravate these other symptoms.  On physical examination, the Veteran was found to have generalized marked tenderness to palpation of the muscles of the neck and back without specific trigger point tenderness.  There was initial tenderness of the bilateral proximal upper extremities, which was not present on secondary examination.  There was neither anterior thorax nor lower extremity tender points noted.  There was no evidence of injury, weakness or atrophy of any muscles.  Muscle function was found to be normal in terms of comfort, endurance and strength sufficient to perform activities of daily living.  

The examiner diagnosed the Veteran with chronic pain secondary to lumbar and cervical degenerative joint disease and degenerative disc disease, along with bilateral knee strain and bilateral foot pain.  She found that there was no evidence of fibromyalgia or myofascial pain syndrome based on a review of the history and the physical examination.   

The Board finds the March 2011 VA examiner's conclusion persuasive, as it was based on a thorough examination and review of the record and includes the specific finding that the Veteran's complaints of myofascial pain are attributable to her various orthopedic disabilities.  It is also consistent with the findings of the earlier December 2006 VA examination.  In contrast, the September 2005 diagnosis of myofascial pain syndrome is not accompanied by such a specific rationale and appears to have been based primarily on the Veteran's general reports of pain.  The Veteran is competent to make such reports and the Board does not find a basis in the record for finding them not credible.  However, the Board finds that the more detailed conclusion of the March 2011 VA examiner is entitled to more evidentiary weight than the recorded September 2005 diagnosis.  Also, while the Veteran was specifically found to have myofascial pain syndrome associated in part  with her lumbar degenerative disc disease in December 2006, such pain is already accounted for in her existing award of service connection for lumbar spine disability and does not represent a separate, secondary disability.  Additionally, although the Veteran may believe that her muscle aches are, at least in part, due to systemic myofascial pain syndrome and/or fibromyalgia, her belief concerning such an underlying medical diagnosis is entitled to minimal probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, the weight of the evidence is against a finding that the Veteran currently has myofascial pain syndrome, fibromyalgia or any other chronic, systemic disability manifested by muscle aches.    

Where, as here, competent evidence does not establish the disability for which service connection is sought, there can be no valid claim for service connection for that disability-on any basis.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection for fibromyalgia/myofascial pain syndrome must be denied because the first essential criterion for a grant of service connection-evidence of disability upon which to predicate a grant of service connection-has not been met. 

B. Chronic fatigue syndrome (claimed as fatigue).

The evidence does not establish that the Veteran currently has chronic fatigue syndrome or any other chronic systemic disability manifested by fatigue.  Notably, the service treatment records are silent for any diagnosis of chronic fatigue disability or other chronic systemic disability manifested by fatigue.  Nor are there any post-service medical records showing such a diagnosis.  The service treatment records do include an isolated finding of insomnia in January 1974 secondary to a personal problem but there was no accompanying finding of fatigue.  In July 1985, the Veteran was noted to be complaining of incredible fatigue but this was attributed to a resolving viral syndrome.  A February 2006 VA progress note also shows a prior medical history of insomnia.  Additionally, during a December 2007 VA psychological evaluation, the Veteran reported that she was only getting about three to four 4 hours of sleep per night, apparently related to her mental disorder.    
 
The Veteran's complaints of fatigue were specifically evaluated during the March 2011 VA examination.  At that time, the Veteran reported that her fatigue began in the late 1980s.  She initially attributed it to prescribed medication, HCTZ (hydrochlorothiazide), for hypertension and VA medical records indicate that the Veteran did experience this side-effect when taking HCTZ in June 2004.  After the medication was reduced, the fatigue was noted to have initially resolved.  The Veteran informed the VA examiner, however, that overall, the fatigue has been progressive over the years.  She indicated that upon arising in the morning, she was not exhausted but tired and that if she did not rush she could maintain and continue her duties.  She reported gasping at times during the night and waking up with dry mouth and sore throat due to post nasal drip.  She also reported constant nausea and dysphagia.  She indicated that she was still working forty hours a week in her clerical position but had to cut back on her physical activity.  She was not receiving any treatment for fatigue.  

She attributed to fatigue symptoms of sore throat, generalized muscle weakness, sleep disturbance, forgetfulness and enlarged cervical lymph nodes.  She indicated that all of these symptoms were frequent.  The VA examiner found that the Veteran had fatigue secondary to disturbed sleep with a multi-factorial etiology to include chronic pain of the cervical and lumbar spines with degenerative joint and disc disease, chronic sinusitis, chronic foot pain, GERD and poorly controlled symptoms of diabetes.  The examiner found that there was no evidence of chronic fatigue syndrome.  The Veteran did not meet the criteria for the diagnosis and clearly identified and existing health conditions were contributing to her complaints of chronic fatigue.  

Given the specific conclusion of the March 2011 VA examiner and the lack of any contrary conclusions, the weight of the evidence is clearly against a finding that the Veteran has current chronic fatigue syndrome or any other current chronic systemic disability manifested by fatigue.  Instead, the evidence indicates that the Veteran's fatigue is a result of sleep disturbance caused by a number of different disabilities, including chronic pain of the cervical and lumbar spines with degenerative joint and disc disease, chronic sinusitis, chronic foot pain, GERD, poorly controlled symptoms of diabetes and mental disorder.  The Board finds that fatigue attributable to the service-connected lumbar spine disability does not represent a separately ratable disability, particularly as pain (the identified underlying cause of the fatigue) is already factored in to the existing rating assigned for this disability.  

Once again, where, as here, competent evidence does not establish the disability for which service connection is sought, there can be no valid claim for service connection for that disability-on any basis.  See Gilpin, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, 3 Vet. App. 223, 225 (1992).  Service connection for chronic fatigue syndrome (claimed as fatigue) must be denied because the first essential criterion for a grant of service connection-evidence of disability upon which to predicate a grant of service connection-has not been met. 

C.  Bilateral knee disability.

The service treatment records do not show any diagnosis of patellofemoral syndrome of either knee or the presence of any other problems in either knee.  
The Veteran has reported that she first began having knee problems in the 1980s when she was required to run during military service.  She also has reported that the knee problems have been progressive since then.  Notably, she filed her initial claim for service connection for the knees in November 2003.  At that time, she reported that her knee pathology began in 2000.  In a November 2004 statement, the Veteran's sister indicated that the Veteran was experiencing inflammation that caused the knees to swell and ache.  VA medical records show a prior medical history of arthralgia of the knees noted as early as June 2006.

During the March 2011 VA examination, the Veteran reported that her bilateral knee pain was constant and severe and that she also experienced stiffness, swelling and lack of endurance.  She reported that she could walk for 10 to 20 yards and stand for 10 minutes.  She was taking Ibuprofen and Tylenol for pain with fair results.  She indicated that at work she would avoid sudden movements and would take her time with position changes.  She could independently perform all activities of daily living.  She did avoid squatting, kneeling and prolonged standing.  She no longer gardened.  

Physical examination showed that the Veteran walked with an antalgic gait.  Examination of the bilateral knees showed tenderness with range of motion of 0 degrees extension to 100 degrees flexion.  The examiner diagnosed the Veteran with patellofemoral syndrome of the bilateral knees.  The examiner found that the bilateral knee patellofemoral syndrome was not caused by or permanently aggravated during military service.  The examiner commented that there was no evidence of the knee condition during active military service and there was no continuity of care.  According to the medical records, knee arthralgia was reported from 2007 to the present.  Additionally, the examiner found that there was no pathology to support that the Veteran's service connected lumbar spine degenerative joint disease/degenerative disc disease caused her patellofemoral syndrome.  The abnormal knee mechanics related to patellofemoral syndrome simply were not caused by degenerative changes of the lumbar spine. 

The March 2011 VA examiner's finding is the only medical opinion of record concerning the etiology of the current bilateral patellofemoral syndrome.  Notwithstanding this opinion, the Veteran remains competent to report the presence of bilateral knee symptomatology since service.  However, if the Veteran had been experiencing progressive knee problems (i.e. knee problems that continued to get worse) since the first time she was required to run in service up until the present, as she reported to the VA examiner, the Board presumes that she would have reported these problems to medical personnel at some point prior to 2006, just as she had done for other medical difficulties she has experienced.  Yet, the service treatment records are entirely silent for any complaints pertaining to either knee.  Similarly, the post-service treatment records are equally silent for any such complaints prior to 2006.  Nor has the Veteran offered any explanation as to why she did not report the alleged "progressive knee problems" during active service or soon thereafter.  Thus, the Board does not find credible her account of continuity of bilateral knee symptomatology either from the first time she was required to run in service or from 2000 (as reported on her November 2003 claim).  

Notably, the Veteran's sister did report that the Veteran was having knee problems as early as November 2004 and the Board does not have a basis for finding this report noncredible.  However, September 2004 was more than two years after separation from active duty.  Thus, this report does not help to establish that the knee disability was manifest during service.  Additionally, in the absence of evidence of manifestation of knee disability during service or soon thereafter, the Board finds that the VA examiner's opinion, while based on a later first manifestation of knee problems, is still entitled to significant evidentiary weight, as its fundamental premise is that knee problems were not shown during service or soon thereafter.  Consequently, the weight of the evidence is against a finding that the Veteran's current bilateral patellofemoral syndrome is related to service.  Additionally, the March 2011 VA examiner specifically found that the Veteran's lumbar spine disability did not cause or permanently aggravate the bilateral knee patellofemoral syndrome, noting that the abnormal knee mechanics related to patellofemoral syndrome were simply not caused by degenerative changes of the lumbar spine.  There is no medical opinion to the contrary (i.e. an opinion indicating that the lumbar spine disability did cause or aggravate the bilateral knee disability).

Accordingly, given that the current bilateral patellofemoral syndrome is not shown to have become manifest in service and given that it is also not shown to be related to service or to service-connected lumbar spine disability, an award of service connection for bilateral patellofemoral syndrome is not warranted.   

D.  Sinusitis.

The Veteran's service treatment records from her initial period of service are negative for any findings of sinusitis.  On February 1974 separation examination, the sinuses, nose, mouth and throat were all found to be normal.  

The Veteran was specifically found to have sinusitis in September 1992, July 1998, May 1999 and September 2001 records.  In a February 2004 VA progress note, it was noted that the Veteran had a history of sinusitis since 1986.  A May 2005 VA CT scan of the ethmoid sinuses showed a mucus retention cyst in the sphenoid sinus with no significant acute disease in the other sinuses.  A November 2005 VA progress note shows that the Veteran reported having sinus surgery in 1986.       

During a December 2006 VA examination, the Veteran reported that her sinusitis started sometime in the 1980s and that she had been having more trouble with it in the past several years, having to use antibiotics on a regular basis.  Review of the prior CT scan showed the mucous in the sphenoid sinus and evidence of  prior surgery.  The examiner diagnosed the Veteran with sinusitis and found that the condition was chronic and dated back to the 1980s when she had some type of sinus surgery.  The examiner also found that it was less likely than not that the sinus condition had been made permanently worse by any of her tours of duty during service.   

During the March 2011 VA examination, the Veteran reported that she initially had had sinus symptoms of facial swelling, nausea, fullness and dizziness and was diagnosed with sinusitis.  She was also currently scheduled to receive a CT scan of the sinuses within the next week.  She noted that she was currently taking an antibiotic and was also taking an antihistamine and a mucolytic.  She indicated that her sinus pressure currently caused eye pain, nasal congestion and headaches, which caused increased absenteeism.  She stated that she had missed about six weeks of work over the past year due to her sinusitis.  She also reported that she needed to get out of bed slowly as she felt nauseous in the morning.  She reported that her sinus problems started when she was on active duty.  

The examiner noted that the Veteran had had sinus surgery in 1986 per the medical records, at which time she was a reservist.  The examiner noted that the Veteran's current sinusitis symptoms were sinus pain/tenderness and headaches and that she had ear pressure, fluid and balance issues.  The frequency of the headaches was daily and she had frequent breathing difficulty.  Examination of the ears was normal with hearing grossly intact.  The nose showed patent good air flow with no obstruction.  There was tenderness to palpation across the bilateral frontal and maxillary sinuses.  The neck was normal, supple with no masses and the trachea was midline.  The examiner diagnosed the Veteran with sinusitis, chronic, status post surgical repair.    

The examiner commented that the chronic sinusitis was not caused by, or permanently aggravated by, military service.  The examiner noted that the records documented sinus surgery during the Veteran's civilian years.  She also noted that sinusitis is a disease with symptoms that naturally wax and wane.  Recurring exacerbations throughout the course of one's lifetime is typical of this condition.  The Veteran was noted to have findings consistent with sinusitis, now postoperative.  There was no evidence in the service treatment records of any exacerbation of the chronic sinusitis beyond what would be expected in the natural course of the disease.  

The aforementioned evidence indicates that the Veteran's sinusitis was not first manifest during active duty.  In this regard, the sinusitis was not shown during the Veteran's first period of active duty and the Veteran has reported to medical personnel on more than one occasion that the problem began in the 1980s.  The Veteran did report during the March 2011 VA examination that the sinusitis began during service but the Board does not find this credible, given her earlier, more contemporaneous reports on this topic made against her interest in receiving service connected compensation for the disability.  Consequently, the remaining question is whether the pre-existing sinusitis was aggravated by the Veteran's remaining periods of active duty.  (The Board notes that there is no indication that the sinusitis was first manifest during a period of ACDUTRA).  In this regard, the December 2006 VA examiner specifically found that it was less likely than not that the sinus condition had been made permanently worse by any of the Veteran's tours of duty and the March 2011 VA examiner specifically found that there no evidence in the service treatment records of any exacerbation of the chronic sinusitis beyond what would be expected in the natural course of the disease.  There are no medical opinions of record to the contrary.  Also, although the Veteran may believe that the sinusitis may have been aggravated by service, as a layperson, her opinion on such a medical relationship is entitled to minimal probative weight.  See Espiritu, 2 Vet. App. 492, 494 (1992).  Accordingly, as the weight of the evidence indicates that sinusitis was not first manifest in service or that the pre-existing sinusitis was aggravated by subsequent service, service connection for this disability is not warranted.  

(It is noted that there are virtual VA records concerning sinusitis but they are not relevant to the claim at issue so do not require remand to the RO for consideration.)

E.   Degenerative joint disease/degenerative disc disease of the cervical spine. 

September 2006 VA X-rays of the cervical spine showed degenerative disc disease of the lower neck at C5-6 and C6-7.  During the December 2006 VA examination, the examiner noted that the Veteran had some problems with extreme movements of the neck such as trying to rotate her head to the extreme where she could look behind her.  The diagnosis was degenerative disc disease of the cervical spine.  A June 2007 VA MRI produced a diagnostic impression of cervical spondylosis with mild spinal stenosis.  A September 2007 physician's commentary indicated that a recent cervical spine MRI had shown degenerative disc disease at the C4-C7 level and some arthritis in the joints of the spine of the neck and mild narrowing of the space of the spinal cord with no impingement on the cord or any nerves.  There was no bone disease or disc herniation.  

During the March 2011 VA examination, the Veteran reported onset of neck pain in 2006 associated with pins and needles sensations in the bilateral upper extremities to the entire hand.  She attributed this condition to her lumber degenerative joint/degenerative disc disease.  She reported stiffness and radiation of pain in the posterolateral neck that was constant.  The pain radiated to the left upper extremity and she obtained some relief from pain medication and rest.  She could walk 10 to 20 yards unaided and she could independently perform all of her activities of daily living.  She had missed about one week from work due to physical therapy appointments for the neck, back and knees.  She was able to drive a car.

Examination of the cervical spine showed normal appearance and posture.  Spinal curvature was normal and symmetrical.  There was tenderness along the cervical paraspinal muscles and the trapezius muscle.  There was also 1+ muscle spasm.  Range of motion was somewhat diminished in each direction aside from bilateral rotation.    

The examiner commented that the cervical spine degenerative joint disease/disc disease was not caused or permanently aggravated during military service.  There was no evidence of cervical degenerative joint disease/disc disease during active military duty or of a chronic neck condition suggestive of cervical degenerative joint disease/ disc disease.  According to the VA medical records, the cervical spine disability was diagnosed in 2006.  Also, the examiner found that the cervical spine disability was not caused or permanently aggravated by the lumbar degenerative joint disease/degenerative disc disease.  The examiner indicated that there was no pathology to support a finding that such lumbar spine disease caused cervical spine disability.  The cervical degenerative joint disease/disc disease existed independent of the lumbar degenerative joint disease/ disc disease and there was no evidence of any permanent aggravation.  The Veteran's chronic neck pain was a natural progression of the existing cervical degenerative joint disease/degenerative disc disease and was not caused by the lumbar degenerative joint disease/degenerative disc disease.  The Veteran was more likely predisposed to the development of degenerative joint disease/degenerative disc disease due to age, genetics and body composition.  

The aforementioned evidence indicates that the Veteran's cervical spine disability did not become manifest during service or within the first post-service year (so as to warrant presumptive service connection for arthritis).  Additionally, the uncontradicted opinion of the March 2011 VA examiner clearly weighs against a finding that the disability is otherwise related to service or to the service connected lumbar spine disability.  Further, the opinion is supported by an adequate rationale, indicating that age, genetics and body composition were the more likely causal factors for the cervical spine disability.  Moreover, although the Veteran alleges that her current cervical spine disability is related to her service-connected lumbar spine disability, as a  layperson, her  allegation concerning such medical causation is entitled to minimal probative weight.  See Espiritu, 2 Vet. App. 492, 494 (1992).    Accordingly, as the weight of the evidence indicates that the cervical spine disability did not become manifest in service and is not related to service or to the service connected lumbar spine disability, service connection for the disability is not warranted.  
  

ORDER

Service connection for myofascial pain syndrome and/or fibromyalgia (claimed as muscle aches) is denied.    

Service connection for chronic fatigue syndrome (claimed as fatigue) is denied

Service connection for bilateral knee disability is denied.  

Service connection for chronic sinusitis is denied.

Service connection for degenerative joint disease/degenerative disc disease of the cervical spine is denied.  

REMAND

The record indicates that the Veteran separated from her last period of active duty in July 2002.  A January 2004 VA progress note indicates that she was seen at the VA emergency room because she needed a refill of her blood pressure medication.  It was noted that she had a history of hypertension and that the condition had been diagnosed one year prior.  It is not clear where the diagnosis was made.  Several private records for 2001 indicate she is not on any medication.  Appellant should be contacted for information concerning the treatment given for hypertension in 2001.  

Subsequently, in a March 2011 opinion, a VA physician's assistant found that the Veteran's hypertension was not caused or permanently aggravated by military service, finding that there was no evidence of hypertension during military service and no evidence of continuity care, with VA treatment records showing that the Veteran's hypertension was first treated in January 2004.  

Given that the record indicates that hypertension may have been first treated as early as January 2003, just 5 or 6 months after separation, and given that the record also contains somewhat elevated blood pressure readings prior to separation (including a January 2002 reading of 154/93 and a June 2002 reading of 150/85), the Board finds it necessary for the March 2011 VA examiner to provide an addendum to her initial opinion.  In the addendum, the examiner should specifically consider both the history of treatment for hypertension as early as January 2003 and the elevated blood pressure readings soon before separation from service in January 2002 and July 2002 and should then provide an opinion concerning the likely etiology of the Veteran's current hypertension.  

The Veteran has received a diagnosis of irritable bowel syndrome, most recently by the March 2011 VA examiner.  Irritable bowel syndrome is one of the listed medically unexplained chronic multi symptom illnesses for which service connection may be granted if a Veteran has service in the Persian Gulf.  See 38 C.F.R. § 3.317(a).  The Veteran also appeared to allege in a November 2004 that she served in the Persian Gulf during the time frame between February and June 1991.  She indicated that she was part of a rotation joint team that inspected, processed and delivered hazardous materials and special handling cargo by military aircraft to Dharan Air Force Base, Saudi Arabia.  She noted that once in port the situation became more hostile and chaotic and she had to unload extremely hazardous cargo, which was essential for the success of the mission.  The Board notes, however, that the Veterans DD214 for this period of service does not list any foreign service.  Consequently, on remand, the RO/AMC should ask for clarification from the Veteran as to whether she actually served in the Persian Gulf.  If the clarification is affirmative, the RO/AMC should attempt to obtain the Veteran's personnel records from all potential sources, particularly for the period from February 1991 to June 1991, to determine whether there is any documentation of such Persian Gulf service.  The Board notes that it appears the RO made an initial request for the Veteran's complete personnel file in December 2003 but it does not appear that a response was received.   

Additionally, in a March 2012 rating decision, the RO granted service connection for hammertoe of each foot and assigned a noncompensable rating effective November 9, 2004.  Although the Veteran submitted a March 2012 statement expressing disagreement with that decision, it appears that no subsequent statement of the case has been issued with regard to this issue.  Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), the Board must instruct the RO that this issue remains pending in appellate status and requires further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  In this regard, it is noteworthy that this claim is not before the Board at this time and will only be before the Board if the Veteran files a timely substantive appeal.  The Board's actions regarding this issue are taken to fulfill the requirements of the Court in Manlincon.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain clarification from the Veteran as to whether she actually served in the Persian Gulf during the time frame from February 1991 to June 1991 or at any other time while on active duty.  If the answer is in the affirmative, the RO/AMC should attempt to obtain the Veteran's service personnel records from all potential sources, particularly for the period from February 1991 to June 1991, to determine whether there is any documentation of such Persian Gulf service.  

The appellant should also be contacted and asked to provide the location of the reported treatment in 2001 that resulted in the diagnosis of hypertension.  If identified, attempts to obtain pertinent treatment records should be undertaken.

2.  The RO/AMC should send the claims file back to the March 2011 VA examiner for review.  The examiner should review her previous report and any pertinent evidence, to specifically include the findings of slightly elevated blood pressure in January 2002 and June 2002, just prior to the Veteran's separation from active duty and the January 2004 VA emergency room notation indicating that the Veteran had been diagnosed with hypertension one year prior (i.e. in January 2003) (to include review of any documents received pursuant to the above.  The examiner should then provide an addendum to her March 2011 report.  In the addendum, the examiner should provide an opinion as to whether it is at least as likely as not (i.e. a 50 % chance or greater) that the Veteran's current hypertension is related to her military service.  The examiner should explain the rationale for the opinion given.  If the examiner is unavailable, a similar situated examiner may be used to provide the opinion.

3.  The RO/AMC should issue a statement of the case to the Veteran addressing the matter of entitlement to an initial compensable rating for hammertoe of each foot and including citation to all relevant law and regulations pertinent to this claim.  The Veteran must be advised of the time limit for filing a substantive appeal.  38 C.F.R. 
§ 20.302(b).  Then, only if the appeal is timely perfected, this issue is to be returned to the Board for further appellate consideration, if otherwise in order.

4.  The RO/AMC should then readjudicate the claims for service connection for hypertension and irritable bowel syndrome.  If either remain denied, the RO/AMC should issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until she is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


